Title: From James Madison to Richard Cutts, 25 February 1812
From: Madison, James
To: Cutts, Richard


Dear SirWashington Feby 25. 1812
I enclose for your amusement a few papers of latest date. You will see that the Constn. has returned from France, and that an arrival from G. B. has brought the speech opening the B. Parlt. The latter decides nothing as to a change of the Cabinet or repeal of the Orders in Council. Its tone, on the whole is not arrogant. It is silent as to Russia & Ireland and as to trade & revenue. Distress may possibly supply motives which ought to be found in wisdom & justice: but it is to be hoped that our natl. Councils will rely less on either than on our measures. We learn from France that Barlow is engaged in discussions which encourage his hopes of doing something valuable. The return of the Hornet will enable us to form a more decided judgmt. The repeal of the Decrees of B. &. M. is a fact no wise in question there, tho’ sti⟨ll⟩ a topic of malignant cavil here. A very large batch ⟨of⟩ nominations for the army of 25.000, went into the Senate today. It will soon be followed by others. Gen: Dearborn is with us, and lends a useful hand. We are all well, & offer affece. salutations to Mrs C & yourself. We hope to see you all in the Spring, and that you will pass the autumn with us at Mon[t]pelier. Yrs.
J. M.
